                        Case 2:18-cv-01950-JCM-NJK Document 18 Filed 02/13/19 Page 1 of 2



                   1    Todd R. Alexander, Esq., NSB #10846
                        Lemons, Grundy & Eisenberg
                   2    6005 Plumas Street, Suite 300
                        Reno, Nevada 89519
                   3    (775) 786-6868; (775) 786-9716 (fax)
                        tra@lge.net
                   4
                        Attorneys for Defendants, Crumpler and Ace Demolition
                   5

                   6                                IN THE UNITED STATES DISTRICT COURT
                   7                                        FOR THE DISTRICT OF NEVADA
                   8

                   9    COLONY INSURANCE COMPANY, a foreign
                        insurance company,
                   10                                                       Case No. 2:18-cv-01950-JCM-NJK
                                               Plaintiff,
                   11                                                       STIPULATION AND ORDER EXTENDING
                               v.                                           DEADLINE TO RESPOND TO COMPLAINT
                   12
                        JUAN M. SANCHEZ, an individual; ALLEN
                   13   CRUMPLER, dba ACE DEMOLITION; and KATHI
                        CRUMPLER,
                   14
                                               Defendants.
                   15

                   16          Plaintiff Colony Insurance Company and Defendants Allen Crumpler and Kathi
                   17   Crumpler (the “Crumplers”) hereby agree and stipulate that the Crumplers shall have up to
                   18   and including February 25, 2019 to respond to Plaintiff’s Complaint. The reason for this
                   19   extension is that this is an action for declaratory relief, pertaining to insurance coverage for an
                   20   underlying lawsuit now pending in Nevada state court. Until very recently, the Crumplers
                   21   were unaware that they would need to retain counsel other that the attorney who represents
                   22   them in the underlying case. Accordingly, the Crumplers recently retained the law firm
                   23   Lemons, Grundy & Eisenberg to appear on their behalf and protect their rights in this
                   24   insurance coverage dispute.
ǡ
    25   ///
  Ƭ

͸ͲͲͷǤ   26
   ͵ͲͲ           ///
ǡͺͻͷͳͻ
ȋ͹͹ͷȌ͹ͺ͸Ǧ͸ͺ͸ͺ    27   ///
                   28   ///


                                                                        1
                        Case 2:18-cv-01950-JCM-NJK Document 18 Filed 02/13/19 Page 2 of 2



                   1           The Crumpler’s counsel filed a Notice of Appearance yesterday, on February 12, 2019,
                   2    and is currently attempting to get fully up to speed regarding the underlying lawsuit and the
                   3    Colony Insurance Policy that is the subject of this declaratory relief action.
                   4           Dated: February 13, 2019.
                   5
                        By: ____/s/ Todd R. Alexander_________                 By:    /s/ Kevin C. Barrett
                   6           Todd R. Alexander, Esq.                                Kevin C. Barret, Esq.
                               Attorneys for Defendants Crumpler                      Attorney for Colony Ins. Co.
                   7

                   8

                   9
                               IT IS SO ORDERED.
                   10
                               Dated: February 14             , 2019.
                   11

                   12
                                                                        United States Magistrate Judge
                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

ǡ
    25
  Ƭ

͸ͲͲͷǤ   26
   ͵ͲͲ
ǡͺͻͷͳͻ
ȋ͹͹ͷȌ͹ͺ͸Ǧ͸ͺ͸ͺ    27

                   28



                                                                          2
